Case 9:19-cv-81160-RS Document 158-14 Entered on FLSD Docket 02/18/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

   APPLE INC.,

                      Plaintiff,

          v.

   CORELLIUM, LLC,

                      Defendant.


          PROPOSED ORDER GRANTING MOTION FOR PROTECTIVE ORDER

          THIS CAUSE comes before the Court on Plaintiff Apple Inc.’s Motion for Protective

   Order Barring Deposition of Plaintiff’s Apex Employee (“Motion”). Being fully advised, it is

          ORDERED AND ADJUDGED that the Motion is hereby GRANTED.

          The deposition of Craig Federighi noticed for March 3, 2020 shall not proceed.

          DONE AND ORDERED this __ of February, 2020, at West Palm Beach, Palm Beach

   County in the Southern District of Florida.



                                                 _________________________________
                                                 WILLIAM MATTHEWMAN
                                                 UNITED STATES MAGISTRATE JUDGE
